Citation Nr: 0415603	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound on right arm with moderate injury to Muscle 
Group VI, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound on left leg with moderate injury to Muscle 
Group XI, currently rated as 10 percent disabling.

3.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served with the Recognized Guerrillas from 
December 1944 to July 1945 and with the Regular Philippine 
Army from August 1945 to June 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in June 2003 and a 
substantive appeal was received in July 2003.

For the reasons stated below, the issue of entitlement to 
service connection for hearing loss is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part. 


FINDINGS OF FACT

1.  The residuals of a gunshot wound of the right arm are 
limited to limitation of motion with pain and slight loss of 
strength with well-healed, non-tender, non-adherent scars.

2.  The residuals of a gunshot wound of the left leg are 
limited to moderate pain on motion with limitation of motion 
and moderate loss of strength and well-healed, non-tender, 
non-adherent scars.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a gunshot wound, right 
arm, with moderate injury to Muscle Group VI, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5306 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a gunshot wound, left 
leg, with moderate injury to Muscle Group XI have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his service-connected disabilities and 
for establishing service connection for alleged hearing loss.  
An October 2002 RO letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, VCAA 
notice was provided in October 2002 and the initial rating 
decision was issued in November 2002.  Thus, the VCAA notice 
was timely.

With regard to the increased rating issues, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and VA examination reports.  As the 
record reflects that the veteran has been afforded a VA 
examination, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  In 
fact, by way of correspondence dated in October 2003, the 
veteran stated that he had no additional evidence to submit 
in his case.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis


The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of gunshot wounds 
to the right arm and the left leg warrant a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Right Arm

The veteran's service-connected residuals of a gunshot wound, 
right arm, with moderate injury to Muscle Group VI has been 
rated as 10 percent disabling by the RO under the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code 5306, Muscle Group VI.

Diagnostic Code 5306 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2003).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56 (2003).

At a VA examination in March 1954, the examiner noted that 
the veteran is right handed.  Therefore, in the instant case, 
the service-connected arm disability is on the dominant side.  
For an injury on the dominant side, a moderate disability 
warrants a 10 percent disability rating and a 30 percent 
disability rating is warranted for a moderately-severe muscle 
disability.

Turning to the evidence of record, the Board notes that a 
March 1954 rating decision states that there is no record of 
service incurrence of the veteran's wounds.  Establishment of 
incurrence was apparently based on contentions contained in a 
processing affidavit and corroborated by comrades.  
Therefore, there is no evidence in the record pertaining to 
initial medical treatment of the wounds.  The veteran 
submitted private medical evidence dated in August 2002 from 
the Garganta Eye Center & Medical clinic which stated that 
the veteran experienced limitation of movement of the right 
arm which could be due to osteoarthritis.  The veteran also 
submitted a private medical report from Dr. Marasigan which 
stated that the veteran was examined and was found to have 
stiffness in the extremities, limitation of motion and 
weakness in the right hand.  The examiner also noted a 
gunshot wound scar on the right hand.

The veteran underwent a VA joint examination in June 2003.  
The veteran complained of pain and stiffness in the right 
shoulder.  The veteran stated that he had flare-ups three to 
four times a week which resulted in moderate functional 
impairment and that they were precipitated by cold weather 
and relieved by pain relievers.  On objective examination, 
the examiner noted pain when the veteran raised his right 
shoulder for 100 to 180 degrees and that the veteran had 
great difficulty getting on the examining table.  It was 
noted that the veteran grimaced and guarded his movement when 
the examiner tried to do passive range of motion on the right 
upper extremity.  There was no evidence of ankylosis or 
inflammatory arthritis.

With forward flexion and abduction, the examiner noted that 
normal range of motion was to 180 degrees and with the 
veteran there was pain on active range of motion at 130 
degrees, passive range of motion was to 140 degrees and it 
was estimated that the veteran was limited by flare-ups to 
120 degrees.  On external and internal shoulder rotation, the 
examiner noted that normal range of motion was to 90 degrees 
and that with the veteran there was pain on active range of 
motion at 80 degrees, passive range of motion was to 85 
degrees and it was estimated that the veteran was limited by 
flare-ups to 70 degrees.  It was noted that there was pain on 
the right elbow with flexion, but that there was no 
limitation of motion.  Forearm supination was within normal 
limits and forearm pronation and wrist dorsiflexion, wrist 
palmar flexion were slightly limited.  The diagnoses were 
residual of gunshot wound, through and through, right arm, 
scars healed with injury to Muscle Group VI.

The veteran underwent a VA muscles examination in June 2003.  
It was noted that the veteran's right mid-forearm 
circumference was one inch less than his left.  His right 
hand muscle grip was fair.  The examiner noted that the 
veteran had no adhesions, no muscle herniation, no tendon 
damage, and no bone, joint or nerve damage.  The examiner 
stated that the muscle group could move the joint 
independently through useful ranges of motion but that there 
was limitation of motion due to pain and additional 
limitation of motion following repetitive use.

The veteran underwent a VA neurology examination in June 
2003.  He complained of a weak grip in his right hand.  Deep 
tendon reflexes were noted to be hypoactive in the right 
upper extremity, muscle strength was reduced and hypoesthesia 
was noted on the dorsallateral areas of the veteran's right 
hand and lower anterolateral 3rd of the right forearm.  The 
diagnosis was peripheral neuropathy.  The veteran also 
underwent a VA scar examination in June 2003.  The examiner 
noted a healed scar residual of a through and through gunshot 
wound.  The point of entry scar was on the postero-medial 
aspect of distal third of right arm and measuring about 1 by 
2 cm in diameter.  The point of exit scar was 2 by 3 cm in 
diameter and was located on the antero-medial aspect of 
distal third right arm.  There was no pain on examination and 
no evidence of adherence to underlying tissue.  The veteran's 
skin was noted to be smooth in texture and the scar was 
stable.  There was no evidence of depression, keloid 
formation, induration, inflexibility or elevation of the 
scar.  VA x-ray reports from June 2003 show no evident 
osseous changes.  The impression was a normal study.  June 
2003 private medical records from Dr. Reyes show multiple 
peripheral neuropathy involving the axons and myelin sheaths 
of the upper extremities.

In the opinion of the Board, the above evidence fails to 
provide a basis for an evaluation greater than the current 10 
percent now in effect.  Significantly, the record shows that 
there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side or any other attributes of a moderately severe 
muscle disability to warrant a higher rating.  The Board 
notes that the veteran has pain on motion, some limitation of 
motion and some loss of strength, which is consistent with 
the rating criteria for a moderate muscle injury.  In 
summary, the veteran's service-connected right arm disability 
is not manifested by symptomatology indicative of more than a 
10 percent evaluation under the criteria governing muscle 
injuries.

The Board also notes the presence of the 1 by 2 cm and 2 by 3 
cm scars on the veteran's right arm.  The Court has held that 
a separate, additional rating may be assigned if the 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function on part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in the present case, the medical evidence 
demonstrates that the arm scars are not tender, painful, 
poorly nourished, or repeatedly ulcerated or that they result 
in any limitation of function.  Accordingly, the Board finds 
no basis for assigning a separate rating for the scars.

Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis. 38 C.F.R. § 3.321(b).  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right arm.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).

Left Leg

The veteran's service-connected residuals of a gunshot wound, 
left leg, with moderate injury to Muscle Group XI has been 
rated 10 percent disabling by the RO under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5311, Muscle Group XI.

Diagnostic Code 5311 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2003).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56 (2003).

Diagnostic Code 5311 dictates that a moderate disability 
warrants a 10 percent disability rating and a 20 percent 
disability rating is warranted for a moderately severe muscle 
disability.

As noted above, there is no evidence in the record pertaining 
to initial medical treatment of the veteran's wounds.  The 
veteran submitted private medical evidence dated in August 
2002 from the Garganta Eye Center & Medical clinic which 
stated that the veteran experienced limitation of movement of 
the left leg which could be due to osteoarthritis.  The 
veteran also submitted a private medical report from Dr. 
Marasigan which stated that the veteran was examined and was 
found to have stiffness in the extremities and limitation of 
motion.  The examiner also noted a gunshot wound scar on the 
left leg.  

The veteran underwent a VA examination in June 2003.  The 
veteran complained of cramps, pain, stiffness and numbness in 
his left leg.  He reported flare-ups three to four times a 
week that resulted in moderate impairment and that were 
relieved by pain medication.  He reported using a cane at 
home.  On objective examination he had pain in his left knee 
when flexed from 110 to 140 degrees.  He was guarded and had 
pain on passive range of motion testing.  He limped on the 
left leg.  There was no evidence of shortening of the leg or 
of constitutional arthritis.  There was pain in the left knee 
on flexion at 110 degrees.  He had full extension of the knee 
and no evidence of instability.  There was no pain or 
limitation of motion of the left ankle.  The diagnoses were 
residuals of a through and through gunshot wound, left leg, 
with healed scars and injury to Muscle Group XI, 
chondrocalcinosis and bursal calcification, left knee.  The 
examiner noted that the findings were degenerative in nature.

The veteran underwent an additional VA examination in June 
2003.  On objective examination, his left leg circumference 
was one inch more than his right.  His left leg muscle 
strength was fair as opposed to the right leg, which was 
good.  The examiner noted that the muscle group could move 
independently through useful ranges of motion with limitation 
of motion due to pain and additional limitation of motion 
upon repeated use.  The veteran also underwent a VA 
peripheral nerves examination in June 2003.  The veteran 
complained of left leg weakness.  Deep tendon reflexes were 
noted to be hypoactive in the left leg.  The diagnosis was 
peripheral neuropathy.  The veteran underwent a VA 
examination regarding his scars in June 2003.  The examiner 
noted a healed entry scar on the left leg measuring about 1.5 
by 2 cm in diameter and a healed exit scar on the left leg 
measuring about 2 by 5 cm in diameter.  There was no pain, 
adherence to underlying tissue, irregular texture of skin or 
instability of the scars.  There was also no elevation or 
depression, induration or inflexibility or keloid formation 
of the scars.  The diagnosis was slightly hyperpigmented 
healed scars, left leg.  June 2003 private medical records 
from Dr. Reyes show multiple peripheral neuropathy involving 
the axons and myelin sheaths of the upper extremities.

The Board believes that the evidence of record does not 
support an evaluation greater than the current 10 percent now 
in effect.  Significantly, the record shows that there is no 
evidence of: debridement, prolonged infection, sloughing of 
soft parts, intermuscular scarring, evidence showing 
prolonged hospital treatment for the wound, consistent 
complaint of cardinal signs and symptoms of muscle 
disability, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side or any other attributes of a 
moderately-severe muscle disability to warrant a higher 
rating.  The Board notes that the veteran has pain on motion, 
some limitation of motion and some loss of strength, which is 
consistent with the rating criteria for a moderate muscle 
injury.  In summary, the veteran's service-connected left leg 
disability is not manifested by symptomatology indicative of 
more than a 10 percent evaluation under the criteria 
governing muscle injuries.

The Board also notes the presence of the 1.5 by 2 cm and 2 by 
5 cm healed scars on the veteran's left leg.  The Court has 
held that a separate, additional rating may be assigned if 
the veteran's disability is manifested by a scar that is 
poorly nourished with repeated ulceration, a scar that is 
tender and painful on objective demonstration, or a scar that 
is otherwise causative of limitation of function on part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in the present case, the medical evidence 
demonstrates that the leg scars are not tender, painful, 
poorly nourished, or repeatedly ulcerated or that they result 
in any limitation of function.  Accordingly, the Board finds 
no basis for assigning a separate rating for the scars.

Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis. 38 C.F.R. § 3.321(b).  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left leg.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent residuals of 
a gunshot wound on right arm with moderate injury to Muscle 
Group VI is not warranted.  Entitlement to a rating in excess 
of 10 percent for residuals of a gunshot wound on left leg 
with moderate injury to Muscle Group XI is not warranted.  To 
this extent, the appeal is denied.


REMAND

The Board notes that the veteran has submitted a claim for 
entitlement to service connection for hearing loss along with 
June 2002 private medical evidence from Dr. Garganta of a 
possible current hearing loss disability.  However, it is not 
clear from the medical evidence of record if the veteran 
actually has a hearing loss disability as defined by VA 
regulations.  See 38 C.F.R. § 3.385 (2003).  As such, the 
Board believes that this issue must be remanded to the RO for 
a VA audiology examination with etiology opinion.  38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure that 
the veteran has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA audiological 
examination to ascertain whether he 
suffers from a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2003).  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  If a 
hearing disability is found, the examiner 
should be asked to offer an opinion on 
whether it is at least as likely as not 
that any current hearing loss disability 
is etiologically related to the veteran's 
active duty military service.  A detailed 
rationale should be provided for the 
opinion.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue on appeal and determine 
if service connection is warranted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



